Citation Nr: 1105197	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-25 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an effective date prior to July 17, 2007, for the 
grant of a total disability rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel
INTRODUCTION

The Veteran had active military service from May 1977 to May 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2009 rating decision of the Lincoln, Nebraska, 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that granted entitlement to a total disability rating based on 
individual unemployability due to service-connected disability, 
effective July 17, 2007.  

The issue of entitlement to a clothing allowance was 
raised by the Veteran in his July 2009 substantive appeal, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over the issue and it is referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  The Veteran's initial informal claim for entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disability was received by the RO on 
March 18, 2006.  

2.  The earliest date that it was factually ascertainable that 
the Veteran met the criteria for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was May 27, 2006, the day after his 
final day of work.  


CONCLUSION OF LAW

The criteria for an effective date of May 27, 2006, for the grant 
of a total disability rating based on individual unemployability 
due to service-connected disabilities have been met.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.159, 3.400, 4.16 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) 
redefined VA's duty to assist the veteran in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; what subset of 
the necessary information or evidence, if any, the VA will 
attempt to obtain; and a general notification that the claimant 
may submit other evidence that may be relevant to the claim.  The 
requirements apply to all five elements of a service connection 
claim:  veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).  

In light of the decision herein granting the benefit sought, the 
Board finds that any error with regard to the VCAA duties to 
notify and/or assist is harmless.  

Analysis

According to the governing legal and regulatory authorities, the 
effective date of an evaluation and award of pension, 
compensation, or dependency and indemnity compensation based on 
an original claim, a claim reopened after final disallowance, or 
a claim for increase will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010) 
(emphasis added).  

The effective date rules for an increased compensation claim 
apply for a total disability rating based on individual 
unemployability claim.  Hurd v. West, 13 Vet. App. 449, 451 
(2000).  In order to warrant an effective date earlier than the 
date of claim for the grant of a total disability rating based on 
individual unemployability, there would have to be evidence that:  
1) a factually ascertainable increase occurred in the service-
connected disability within the year prior to the receipt of the 
veteran's claim for a total rating, which rendered the veteran 
unemployable; or 2) an informal claim that predates a formal 
claim.  See 38 C.F.R. § 3.400(o)(2) (2010).  

"When determining the effective date of an award of compensation 
benefits, the BVA is required to review all the communications in 
the file, after the last final disallowance of the claim, which 
could be interpreted to be a formal or informal claim for 
benefits."  See, e.g., Servello, 3 Vet. App. 196, 198-99 (1992); 
Lalonde v. West, 12 Vet. App. 377, 380-381 (1999).  Any 
communication or action that demonstrates an intent to apply for 
an identified benefit may be considered an informal claim.  See 
38 C.F.R. § 3.155(a) (2010).  The Court has held, however, that 
the Board is not required to conjure up issues that were not 
raised by an appellant.  See Brannon v. West, 12 Vet. App. 32 
(1998).  

VA will grant a total rating for compensation purposes based on 
unemployability when the evidence shows that the veteran is 
precluded, by reason of service-connected disabilities, from 
obtaining and maintaining any form of gainful employment 
consistent with his education and occupational experience.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  Total ratings based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of gainful 
employment.  If there is only one such disability, it must be 
rated at least 60 percent disabling to qualify a total rating 
based on individual unemployability benefits; if there are two or 
more such disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16(a) (2010).  

Where these percentage requirements are not met, entitlement to 
benefits on an extraschedular basis may be considered when the 
veteran is unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including his 
employment and educational history.  38 C.F.R. §4.16(b) (2010).  
In determining whether unemployability exists, consideration may 
be given to the veteran's level of education, special training, 
and previous work experience, but it may not be given to his age 
or to any impairment caused by nonservice-connected disabilities.  
38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The evidence in the file shows that the Veteran filed a formal 
claim for entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
that was received by the RO on July 17, 2007.  However, in a 
statement dated December 14, 2005, and date-stamped received by 
the RO on March 18, 2006, the Veteran requested that his service-
connected disabilities be rated "to a 100% combined status" 
because it was becoming more and more difficult for him to 
maintain his employment as a result of his service-connected 
disabilities.  However, the issue of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability was not addressed in a July 2006 
rating decision or a March 2007 rating decision.  The RO denied 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability in a November 
2007 rating decision and he filed a notice of disagreement in 
response to that decision.  

Upon VA examination in October 2007, the examiner concluded that 
the Veteran's service-connected Crohn's disease would interfere 
with employment and daily activities due to episodes of explosive 
stools numerous times per day.  

In an email statement dated in January 2009, the Veteran related 
that his last day of work was May 26, 2006.  

In the present case, the Board finds that the December 2005 
statement that was received in March 2006 requesting a 100 
percent disability rating, when considered in light of the 
Veteran's over-all service-connected disability picture, 
reasonably raised the issue of unemployability.  The Court has 
held that a request for total disability rating based on 
individual unemployability due to service-connected disability is 
not a separate claim for benefits, but rather, involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, as part of the initial adjudication of a claim.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Moreover, the 
October 2007 VA examination report clearly shows that the 
Veteran's service-connected Crohn's disease interfered with his 
ability to maintain employment.  Finally, the evidence 
establishes that the Veteran's last day of work was May 26, 2006.  
Hence, the Board finds that there was an informal claim for 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disability that has 
remained pending since March 2006 and the Veteran met the 
criteria for entitlement to a total disability rating based on 
individual unemployability due to service-connected disability 
from May 27, 2006, the day after his final day of work (i.e., he 
had a combined rating of 90 percent from March 16, 2006 and his 
service-connected disabilities prevented him from retaining of 
gainful employment beginning May 27, 2006).  Hence, May 27, 2006, 
is the earliest date that it was factually ascertainable that the 
Veteran met the criteria for a total disability rating based on 
individual unemployability due to service-connected disability.  
Consequently, an effective date of May 27, 2006 may be assigned.  
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2010).  




ORDER

An effective date of May 27, 2006, for the grant of a total 
disability rating based on individual unemployability due to 
service-connected disability, is granted subject to the 
regulations governing the payment of monetary awards.  



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


